
	

113 HR 1213 IH: Common Sense Housing Investment Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1213
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Ellison (for
			 himself and Mr. Scott of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the
			 Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to replace the
		  mortgage interest deduction with a nonrefundable credit for indebtedness
		  secured by a residence, to provide affordable housing to extremely low-income
		  families, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Housing Investment Act of
			 2013.
		2.Congressional
			 findingsThe Congress finds
			 the following:
			(1)Two principal
			 Federal housing goals are to increase the rate of home ownership and make
			 rental housing affordable for low-income families and individuals.
			(2)Much more progress
			 has been achieved on the first goal than on the second goal.
			(3)The Federal
			 Government devotes more than three times the amount of budgetary resources to
			 supporting home ownership than it devotes to making affordable rental housing
			 available.
			(4)The burden of
			 housing costs is more pronounced among renters than among owners.
			(5)There is a
			 shortage of more than 7 million homes affordable to families in the bottom 20
			 percent of income, meaning that there are only 30 affordable units for every
			 100 families.
			(6)Only one in four
			 families that qualify for rental housing assistance receives benefits.
			(7)Housing assistance
			 waiting lists can be 10 years long and in many communities are closed.
			(8)The shortage of
			 rental homes that are affordable for extremely low-income households to be the
			 principal cause of homelessness in the United States.
			(9)Public housing
			 facilities in the United States have more than $26 billion in deferred
			 maintenance after decades of neglect which results in a loss of 10,000 units
			 each year.
			(10)The low-income
			 housing tax credit successfully provides 100,000 units of affordable housing
			 every year.
			(11)Every tax reform
			 commission has recommended capping the mortgage interest deduction and
			 converting it to a fairer and simpler credit.
			(12)More than 75
			 percent of the value of the mortgage interest deduction inures to the benefit
			 of the top 20 percent of earners.
			(13)Fewer than half
			 of tax filers with a home mortgage claim the mortgage interest
			 deduction.
			(14)Only 9 percent of
			 rural tax filers claim the mortgage interest deduction.
			(15)Ninety-six
			 percent of homes sold between 2005 and 2011 sold for less than $500,000.
			(16)A better approach
			 that provides equitable benefits for families who buy homes, enables more low-
			 and moderate-income homeowners to receive a benefit, and invests in affordable
			 rental housing to assist those who used to be homeless or who have extremely or
			 very low incomes is needed to strengthen families and communities.
			3.Replacement of
			 mortgage interest deduction with mortgage interest credit
			(a)Nonrefundable
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Interest on
				indebtedness secured by qualified residence
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 15 percent of the qualified
				residence interest paid or accrued during the taxable year.
						(b)Qualified
				residence interestFor purposes of this section—
							(1)In
				generalThe term qualified residence interest means
				interest which is paid or accrued during the taxable year on—
								(A)acquisition
				indebtedness with respect to any qualified residence of the taxpayer, or
								(B)home equity indebtedness with respect to
				any qualified residence of the taxpayer.
								For
				purposes of the preceding sentence, the determination of whether any property
				is a qualified residence of the taxpayer shall be made as of the time the
				interest is accrued.(2)Overall
				limitationThe aggregate
				amount of indebtedness taken into account for any period for purposes of this
				section shall not exceed $500,000 ($250,000 in the case of a married individual
				filing a separate return).
							(3)Acquisition
				indebtednessThe term acquisition indebtedness means
				any indebtedness which—
								(A)is incurred in
				acquiring, constructing, or substantially improving any qualified residence of
				the taxpayer, and
								(B)is secured by such
				residence.
								Such term
				also includes any indebtedness secured by such residence resulting from the
				refinancing of indebtedness meeting the requirements of the preceding sentence
				(or this sentence), but only to the extent the amount of the indebtedness
				resulting from such refinancing does not exceed the amount of the refinanced
				indebtedness.(4)Home equity
				indebtedness
								(A)In
				generalThe term home equity indebtedness means any
				indebtedness (other than acquisition indebtedness) secured by a qualified
				residence to the extent the aggregate amount of such indebtedness does not
				exceed—
									(i)the fair market
				value of such qualified residence, reduced by
									(ii)the amount of
				acquisition indebtedness with respect to such residence.
									(B)LimitationThe aggregate amount treated as home equity
				indebtedness for any period shall not exceed $100,000 ($50,000 in the case of a
				married individual filing a separate return).
								(c)Special
				rulesFor purposes of this section—
							(1)Qualified
				residenceThe term qualified residence means—
								(A)the principal
				residence (within the meaning of section 121) of the taxpayer, and
								(B)1 other residence
				of the taxpayer which is selected by the taxpayer for purposes of this
				subsection for the taxable year and which is used by the taxpayer as a
				residence (within the meaning of section 280A(d)(1)).
								(2)Married
				individuals filing separate returnsIf a married couple does not
				file a joint return for the taxable year—
								(A)such couple shall
				be treated as 1 taxpayer for purposes of paragraph (1), and
								(B)each individual shall be entitled to take
				into account 1 residence unless both individuals consent in writing to 1
				individual taking into account the principal residence and 1 other
				residence.
								(3)Residence not
				rentedFor purposes of paragraph (1)(B), notwithstanding section
				280A(d)(1), if the taxpayer does not rent a dwelling unit at any time during a
				taxable year, such unit may be treated as a residence for such taxable
				year.
							(4)Unenforceable
				security interestsIndebtedness shall not fail to be treated as
				secured by any property solely because, under any applicable State or local
				homestead or other debtor protection law in effect on August 16, 1986, the
				security interest is ineffective or the enforceability of the security interest
				is restricted.
							(5)Special rules
				for estates and trustsFor purposes of determining whether any
				interest paid or accrued by an estate or trust is qualified residence interest,
				any residence held by such estate or trust shall be treated as a qualified
				residence of such estate or trust if such estate or trust establishes that such
				residence is a qualified residence of a beneficiary who has a present interest
				in such estate or trust or an interest in the residuary of such estate or
				trust.
							(d)Coordination
				with deductionIn the case of
				any taxable year beginning in calendar years 2014 through 2018, the taxpayer
				may elect to apply this section in lieu of the deduction under section 163 for
				qualified residence
				interest.
						.
			(b)Phaseout of
			 deductionSection 163(h) of such Code is amended by adding at the
			 end the following new paragraph:
				
					(6)Phaseout
						(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2013, the amount otherwise allowable as a deduction by reason of
				paragraph (2)(D) shall be the applicable percentage of such amount.
						(B)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage shall be determined in accordance with the following table:
							
								
									
										For taxable years beginning in calendar
						year:The applicable percentage is:
										
									
									
										2014100%
										
										201580%
										
										201660%
										
										201740%
										
										201820%
										
										2019 and thereafter0%.
										
									
								
						.
			(c)Phasedown of
			 mortgage limitSubparagraph (B) of section 163(h)(3) of such Code
			 is amended by adding at the end the following:
				
					(iii)Phasedown
						(I)In
				generalIn the case of any taxable year beginning in calendar
				years 2014 through 2018, clause (ii) shall be applied by substituting the
				amounts specified in the table in subclause (II) of this clause for
				$1,000,000 and $500,000, respectively.
						(II)Phasedown
				amountsFor purposes of subclause (I), the amounts specified in
				this subclause for a taxable year shall be the amounts specified in the
				following table:
							
								
									
										For taxable years beginning in calendar
						year:Amount substituted
						for $1,000,000:Amount
						substituted for $500,000:
										
									
									
										2014$1,000,000$500,000
										
										2015$900,000$450,000
										
										2016$800,000$400,000
										
										2017$700,000$350,000
										
										2018$600,000$300,000.
										
									
								
						.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after section 25D the following new item:
				
					
						Sec. 25E. Interest on indebtedness secured by qualified
				residence.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply with respect
			 to interest paid or accrued after December 31, 2013.
			4.Deduction allowed
			 for interest and taxes relating to land for dwelling purposes owned or leased
			 by cooperative housing corporations
			(a)In
			 generalSubparagraph (B) of
			 section 216(b)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or land, after building,.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to amounts
			 paid or accrued after December 31, 2012.
			5.Use of mortgage
			 interest savings to increase low-income housing tax credit
			(a)In
			 generalSubclause (I) of
			 section 42(h)(3)(C)(ii) of the Internal Revenue Code of 1986 is amended by
			 striking $1.75 ($1.50 for 2001) and inserting
			 $2.70.
			(b)Inflation
			 adjustmentSubparagraph (H) of section 42(h)(3) of such Code is
			 amended to read as follows:
				
					(H)Cost-of-living
				adjustment
						(i)In
				generalIn the case of a calendar year after 2002, the $2,000,000
				amount in subparagraph (C) shall be increased by an amount equal to—
							(I)such dollar
				amount, multiplied by
							(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2001 for calendar year
				1992 in subparagraph (B) thereof.
							(ii)Per capita
				amountIn the case of a calendar year after 2014, the $2.70
				amount in subparagraph (C) shall be increased by an amount equal to—
							(I)such dollar
				amount, multiplied by
							(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2013 for calendar year
				1992 in subparagraph (B) thereof.
							(iii)Rounding
							(I)In the case of the
				$2,000,000 amount, any increase under clause (i) which is not a multiple of
				$5,000 shall be rounded to the next lowest multiple of $5,000.
							(II)In the case of
				the $2.70 amount, any increase under clause (ii) which is not a multiple of 5
				cents shall be rounded to the next lowest multiple of 5
				cents.
							.
			(c)Eligible
			 basisClause (i) of section
			 42(d)(5)(B) of such Code is amended by striking and at the end
			 of subclause (I), by striking the period at the end of subclause (II) and
			 inserting , and, and by adding at the end the following:
				
					(III)in the case of a building containing units
				which are designated to serve extremely low-income households by the State
				housing credit agency and require the increase in credit under this
				subparagraph in order for such building to be financially feasible as part of a
				qualified low-income housing project, the eligible basis of such building
				determined by the portion of such units shall be 150 percent of such basis
				determined without regard to this
				subparagraph.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 allocations made in calendar years beginning after December 31, 2013.
			6.Use of mortgage
			 interest savings for affordable housing programs
			(a)Use of
			 savingsFor each year, the
			 Secretary of the Treasury shall determine the amount of revenues accruing to
			 the general fund of the Treasury by reason of the enactment of section 3 of
			 this Act that remain after use of such revenues in accordance with section 5 of
			 this Act and shall credit an amount equal to such remaining revenues as
			 follows:
				(1)Housing Trust
			 FundThe Secretary shall
			 credit the Housing Trust Fund established under section 1338 of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568)
			 with an amount equal to 60 percent of the amount of such remaining
			 revenues.
				(2)Section 8 rental
			 assistanceThe Secretary shall credit an amount equal to 30
			 percent of the amount of such remaining revenues to the Secretary of Housing
			 and Urban Development for use only for providing tenant- and project-based
			 rental assistance under section 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437f).
				(3)Public Housing
			 Capital FundThe Secretary shall credit an amount equal to 10
			 percent of the amount of such remaining revenues to the Public Housing Capital
			 Fund under section 9(d) of the United States Housing Act of 1937 (42 U.S.C.
			 1437g(d)).
				(b)Changes to
			 Housing Trust FundNot later
			 than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 revise the regulations relating to the Housing Trust Fund established under
			 section 1338 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4568) to provide that such section is carried out with
			 the maximum amount of flexibility possible while complying with such section,
			 which shall include revising such regulations—
				(1)to increase the
			 limitation on amounts from the Fund that are available for use for operating
			 assistance for housing;
				(2)to allow public
			 housing agencies and tribally designated housing entities to be recipient of
			 grants amounts from the Fund that are allocated to a State or State designated
			 entity; and
				(3)eliminate the
			 applicability of rules for the Fund that are based on the HOME Investment
			 Partnerships Act (42 U.S.C. 1721 et seq.).
				
